          Case 1:18-cv-11924-FDS Document 68 Filed 07/24/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
          Plaintiff                  )
                                     )
V                                    )  Civil Action No. 1:18-CV-11924-FDS
                                     )
WILMINGTON SAVINGS FUND              )
SOCIETY FSB, CHRISTIANA              )  Judge Saylor
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )  NOTICE OF APPEAL
           Defendant                 )
___________________________________ )


        Notice is hereby given that Matthew Vanderhoop, the Plaintiff/Appellant in the above-

named matter, hereby appeals to the United States Court of Appeals for the First Circuit from the

Judgment of the District Court of the District of Massachusetts entered in this action on July 15,

2019.


July 24, 2019                                        Respectfully Submitted
                                                     MATTHEW VANDERSHOOP
                                                     By his attorney,

                                                     “/s/”Deborrah M. Dorman
                                                     Deborrah M. Dorman, Esq. (BBO #63729)
                                                     Law Office of Deborrah M. Dorman
                                                     Post Office Box 944
                                                     Tisbury, MA 02568
                                                     (774) 563-0040
                                                     dormandmd@aol.com
         Case 1:18-cv-11924-FDS Document 68 Filed 07/24/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Notice of Appeal was filed today, July 24,

2019, through the ECF system and copies will be sent electronically to the registered participants

as identified on the Notice of Electronic Filing (NEF).



July 24, 2019                                        Respectfully submitted,



                                                     “/s/”Deborrah M. Dorman
                                                     Deborrah M. Dorman, Esq. (BBO #63729)
                                                     Law Office of Deborrah M. Dorman
                                                     Post Office Box 944
                                                     Tisbury, MA 02568
                                                     (774) 563-0040
                                                     dormandmd@aol.com
